In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1055 
LUBAVITCH‐CHABAD OF ILLINOIS, INC., et al., 
                                         Plaintiffs‐Appellants, 

                                  v. 

NORTHWESTERN UNIVERSITY, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 12 C 7571 — John W. Darrah, Judge. 
                     ____________________ 

  ARGUED OCTOBER 28, 2014 — DECIDED NOVEMBER 6, 2014 
               ____________________ 

   Before BAUER, POSNER, and TINDER, Circuit Judges. 
    POSNER, Circuit Judge. There is a branch of Hasidic Juda‐
ism (on Hasidic Judaism see the article of that name in Wik‐
ipedia,  http://en.wikipedia.org/wiki/Hasidic_Judaism#Char
acteristic_ideas (visited November 6, 2014, as were the other 
websites  cited  in  this  opinion))  known  as  Chabad  (with  the 
“Ch” pronounced like the German “ch” in Bach or Achtung) 
or Chabad‐Lubavitch (with the accent in “Lubavitch” falling 
on the second syllable). “Chabad” is an acronym for the He‐
2                                                         No. 14‐1055 


brew  words  for  wisdom,  understanding,  and  knowledge, 
and  Lubavitch  is  the  name  of  the  Belorussian  village  to 
which the headquarters of the movement moved shortly af‐
ter its beginning in the eighteenth century and remained for 
a century. Chabad has grown to be one of the largest (maybe 
the largest) Jewish religious organizations in the world, with 
branches  in  many  countries.  It  emphasizes  mysticism  over 
the  legalism  emphasized  in  other  branches  of  Judaism  and 
its ritual and observances are distinctive. (For additional de‐
tail see “Chabad,” Wikipedia, http://en.wikipedia.org/wiki/Ch
abad.) 
    There  are  Chabad  “emissaries,”  as  they  are  called,  on 
many  American  college  campuses.  The  emissaries  manage 
“Chabad houses” located on or near the campuses. The Tan‐
nenbaum Chabad House is located near Northwestern Uni‐
versity’s  main  campus,  in  Evanston,  Illinois.  Since  1985, 
when  the  house  was  founded,  it’s  been  presided  over  by  a 
Rabbi  named  Dov  Hillel  Klein.  For  a  video  of  him,  see 
“L’Chayim” (“to life”), Nov. 18, 2007, www.youtube.com/wa
tch?v=r9cA‐YjohnQ.  (Considerable  other  online  material 
about  him  can  be  obtained  by  Googling  his  name.)  He  is  a 
colorful  figure  and  is  at  the  center  of  this  case,  which  pits 
him and the Illinois chapter of Chabad against the university 
and two of its officials; for simplicity we’ll pretend that Rab‐
bi Klein is the only plaintiff. 
    Until  the  university  broke  with  him  as  described  below, 
Rabbi  Klein  had  a  sideline:  Northwestern  paid  a  company 
called  Sodexo  to  provide  food  for  its  students  and  Sodexo 
agreed with Chabad to pay Klein for rabbinic supervision of 
the company’s provision of kosher food to Northwestern in 
No. 14‐1055                                                              3 


order  to  ensure  compliance  with  kosher  law.  Northwestern 
reimbursed Sodexo for the payments to Klein. 
    Religious  organizations  that  desire  access  to  particular 
Northwestern facilities and services (for example, in the case 
of Jewish religious organizations, access to the names of Jew‐
ish students matriculating at Northwestern) must be “recog‐
nized”  by  the  university’s  chaplain.  Tannenbaum  Chabad 
House  had  from  its  founding  been  one  of  the  university’s 
religious  “affiliates,”  the  university’s  term  for  the  religious 
organizations that it recognizes. But in 2012 it terminated its 
affiliation with the Chabad house. 
    Back  in  2001  the  university  had  learned  that  underage 
students  (the  drinking  age  in  Illinois,  as  in  all  states,  is  21, 
except that an alcoholic beverage can lawfully be served to a 
person under 21 “in the performance of a religious ceremony 
or service,” 235 ILCS 5/6‐16(a)(iii)) had vomited after exces‐
sive  consumption  of  alcoholic  drinks  at  a  party  at  Tannen‐
baum  Chabad  House.  One  of  the  students  had  to  be  hospi‐
talized. In the wake of that incident the university’s chaplain 
met  with  Rabbi  Klein  and  emphasized  to  him  the  need  to 
control  the  consumption  of  alcohol  at  his  Chabad  house. 
Nevertheless in 2005, at a dinner in a university dining hall 
to  celebrate  the  Bar  Mitzvah  of  Rabbi  Klein’s  son,  alcohol 
was  served,  including  to  underage  students,  even  though 
when  reserving  the  dining  hall  Klein  had  assured  the  re‐
sponsible university official that no alcohol would be served. 
And  not  only  wine  but  also  hard  liquor,  mainly  scotch  and 
vodka, was served. 
    Although the chaplain spoke to Klein about the incident 
and extracted an apology from him, alcohol, including hard 
liquor, continued to be served to students at the house, both 
4                                                      No. 14‐1055 


on Jewish holidays and on Friday evenings, when the Jewish 
Sabbath  begins.  The  students  who  attended  these  affairs 
were not asked to present proof of age, though undoubtedly 
many were under 21—most college students are. Rabbi Klein 
testified  that  to  require  attendants  at  the  events  to  carry 
identification would violate religious law. He made no effort 
to  limit  consumption  of  alcohol  at  the  events  and  drank 
along with the students attending. There is evidence that he 
was  himself  intoxicated  at  some  of  these  events,  though  he 
denies that. 
    As  far  as  we’ve  been  able  to  determine,  plying  minors 
with hard liquor is not required by any Jewish religious ob‐
servance. It’s true that according to some adherents of Cha‐
bad Lubavitch “it is a mitzvah [a divine command] to drink, 
and drink to excess, on Purim” (and possibly on other holi‐
days  as  well).  Yanki  Tauber,  “The  Purim  Drink,” 
www.chabad.org/holidays/purim/article_cdo/aid/2814/jewis
h/The‐Purim‐Drunk.htm. But drinking an alcoholic beverage 
is  not  mandatory;  one  is  allowed  to  be  drunk  simply  on 
“happiness.”  Tzvi  Freeman,  “Purim  &  Alcohol,” 
www.chabad.org/holidays/purim/article_cdo/aid/1146
095/jewish/Purim‐Alcohol.htm#footnote2a1146095.              Klein 
acknowledges that grape juice can be substituted for wine on 
the Sabbath; what we don’t know is whether it is considered 
proper  under  Jewish  law  and  excused  by  secular  law  to 
permit  or  encourage  minors  to  drink  hard  liquor  on  Purim 
or other Jewish holidays. 
    Another rabbi, not of the Chabad persuasion, whose son 
was a graduate of Northwestern, complained to the univer‐
sity chaplain about the drinking at the Chabad house, at the 
same  time  acknowledging  that  he  had  religious  differences 
No. 14‐1055                                                        5 


with Rabbi Klein. The chaplain relayed the complaint to the 
university’s vice president for student affairs, prompting her 
to conduct an investigation. On the basis of the results of the 
investigation  and  with  the  agreement  of  the  chaplain,  she 
decided,  and  informed  Rabbi  Klein,  that  unless  he  was  re‐
placed  as  the  head  of  Tannenbaum  Chabad  House  the  uni‐
versity would terminate its affiliation with it. (Both the chap‐
lain and the vice president for student affairs are codefend‐
ants with the university in this suit.) Klein was not replaced, 
and continues to supervise the activities of the house as be‐
fore—but the university made good on its threat to disaffili‐
ate. 
    Among  the  consequences  of  disaffiliation,  Klein  alleges, 
he  and  his  Chabad  house  were  barred  from  “contracting 
with  Sodexo.”  The  letter  in  which  Northwestern  informed 
Klein  of the disaffiliation stated that  as a  result of it Klein’s 
role as a consultant to Sodexo could not be renewed. Sodexo 
followed up with a letter to Klein terminating their consult‐
ing agreement. 
    Originally this suit claimed that the disaffiliation, and al‐
so the resulting cancellation of Klein’s contract with Sodexo, 
were motivated by antisemitism and for that reason violated 
two federal antidiscrimination statutes, 42 U.S.C. § 1981 and 
42  U.S.C.  § 2000d.  The  district  court  disagreed  and  granted 
summary judgment in favor of the defendants, precipitating 
this  appeal,  in  which  however  Klein  has  dropped  his  chal‐
lenge to the dismissal of his section 2000d claim.  
   Section  1981(a)  provides  that  all  persons  “shall  have  the 
same right … to make and enforce contracts … as is enjoyed 
by white citizens.” The kosher supervision contract was, ob‐
viously,  a  contract;  and  section  1981(b)  defines  making  and 
6                                                        No. 14‐1055 


enforcing a contract to include “the enjoyment of all benefits, 
privileges, terms, and conditions of the contractual relation‐
ship.” As for affiliation between the university and religious 
groups,  this  too  is,  if  less  clearly,  contractual,  because  the 
university grants specified privileges to the group and in re‐
turn they assume specified responsibilities and must supply 
the  university  with  certain  information.  See  “Student  Reli‐
gious  Organizations  and  Advisers  at  Northwestern  Univer‐
sity,”  www.northwestern.edu/religious‐life/media/pdfs/Priv
ileges‐and‐Responsibilites‐of‐Religious‐Orgs3.pdf.  There  is 
sufficient  mutuality  to  make  affiliation  a  contractual  ar‐
rangement. 
    Most Jews are white, but section 1981 has been interpret‐
ed  to  provide  a  remedy  to  members  of  any  racial  or  ethnic 
group.  Judaism  of  course  is  the  name  of  a  religion  rather 
than of an ethnic group, but persons whose parents are Jew‐
ish are considered Jewish even if they (and their parents, for 
that  matter)  are  entirely  secular.  (In  the  United  States,  Jews 
who convert to another religion generally are no longer con‐
sidered  Jewish.)  Secular  Jews  form  not  a  religious  group 
(obviously),  but  an  ethnic  group,  just  as  the  Irish  do  even 
though many Irish people, like many ethnic Jews, are not re‐
ligious. 
    Rabbi Klein does not argue that the disaffiliation of Tan‐
nenbaum  Chabad  House  was  motivated  by  hostility  to  eth‐
nic  Jews;  and  that  would  hardly  be  plausible,  considering 
how  many  Jews  there  are  in  the  university’s  student  body, 
faculty, and administration. Even the university’s president, 
Morton  O.  Schapiro,  is  Jewish.  Klein  argues  rather  that  the 
motivation for disaffiliating was hostility to the Chabad sect. 
Even  if  true, this does not  help  Klein’s case. For  there  is no 
No. 14‐1055                                                           7 


mention  of  religious  discrimination  in  section  1981,  or  for 
that matter in the other (the abandoned) ground of his suit, 
section 2000d, which forbids discrimination “on the ground 
of race,  color,  or  national origin”  by recipients of  federal fi‐
nancial  assistance  (which  includes  Northwestern).  The  Su‐
preme  Court  held  in  Shaare  Tefila  Congregation  v.  Cobb,  481 
U.S  615,  617  (1987),  that  42  U.S.C.  §  1982,  which  provides 
that  “all  citizens  of  the  United  States  shall  have  the  same 
right, in every State and Territory, as is enjoyed by white cit‐
izens  thereof  to  inherit,  purchase,  lease,  sell,  hold,  and  con‐
vey  real  and  personal  property,”  protects  “identifiable  clas‐
ses  of  persons  who  are  subjected  to  intentional  discrimina‐
tion  solely  because  of  their  ancestry  or  ethnic  characteris‐
tics.” 
    The  only  difference  between  sections  1981  and  1982  is 
that  one  deals  with  contracts  and  the  other  with  property. 
Neither  refers  to  discrimination  on  the  basis  of  religious 
identity, beliefs, or observances. The Supreme Court’s ruling 
in Shaare Tefila that section 1982 protects only groups defined 
by “their ancestry or ethnic characteristics” therefore applies 
equally to section 1981. Bachman v. St. Monica’s Congregation, 
902 F.2d 1259, 1261–62 (7th Cir. 1990); Anooya v. Hilton Hotels 
Corp., 733 F.2d 48, 49–50 (7th Cir. 1984). And so that section 
does not “protect against discrimination based on sex or reli‐
gion or age.” Id. (emphasis added, footnotes omitted). 
    Against  this  Klein  cites  Bloch  v.  Frischholz,  587  F.3d  771 
(7th Cir. 2009) (en banc), which held that a condominium as‐
sociation’s  prohibition  against  displaying  mezuzahs  (a  me‐
zuzah is a piece of parchment, usually encased, containing a 
Hebrew  prayer  and  displayed  on  the  front‐door  frame  of  a 
home)  was  forbidden  by  the  Fair  Housing  Act,  because  it 
8                                                          No. 14‐1055 


was  discriminatory.  The  opinion  does  mention  section  1982 
in passing, as an additional basis for the ruling, but the con‐
dominium association’s discrimination was based on hostili‐
ty  to  Jews,  not,  as  alleged  in  this  case,  hostility  based  on  a 
religious disagreement. 
    There  is  more  that  is  wrong  with  Rabbi  Klein’s  case. 
There is no evidence that the apparent distaste for Chabad of 
the former student’s father who complained to the universi‐
ty about the alcohol problem at the Chabad house influenced 
the  university’s  decision  to  investigate  Klein;  so  far  as  ap‐
pears,  the  investigation  was  precipitated  by  the  father’s 
complaint about the heavy drinking there. And the only dis‐
crimination—treating differently things that should be treat‐
ed alike—alleged is that the university staff did not take the 
same  measures  against  student  organizations  that  it  did 
against  the  Chabad  house,  even  though,  as  is  well  known, 
excessive (and underage) drinking is common in such organ‐
izations, notably fraternities. But unlike Chabad houses, fra‐
ternities  are  not  managed  by  adults  and  are  components  of 
the  university  rather  than  separate  entities  merely  affiliated 
with it. And the fraternity drinking incidents to which Klein 
refers  occurred  before  the  current  vice  president  of  student 
affairs  assumed  office,  so  leniency  regarding  such  drinking 
was the policy of a different decision‐maker. 
   As is apparent from the Klein video that we cited at the 
outset  of  this  opinion,  Rabbi  Klein  is  lively,  engaging,  emi‐
nently  approachable,  enthusiastic,  and  one  might  even  say 
charismatic. Were he more responsible concerning underage 
and excessive drinking by the kids who frequent the Chabad 
house,  the  university  would  have  maintained  its  affiliation 
with  the  house.  Klein  says  that  the  university  should  have 
No. 14‐1055                                                        9 


told  him  to  exercise  closer  supervision  over  alcohol  con‐
sumption at the house, as a condition for retaining the affili‐
ation,  and  that  had  the  university  done  this  he  would  have 
complied. In other words, he wants a second chance. But he 
admits  that  he  never  asked  for  that  second  chance.  He  had 
gotten away for more than a quarter of a century with an ir‐
responsible  attitude  toward  excessive  underage  drinking 
that went on under his nose in the Chabad house, and seems 
to have thought that he could continue to do so, with impu‐
nity,  indefinitely.  He was given  multiple  chances.  He  was 
warned repeatedly, but did not react. Why should he be giv‐
en  fourth  and  fifth  and  nth  chances?  Had  he  stepped  for‐
ward on his own initiative and promised to mend his ways, 
the Tannenbaum Chabad House might still be a Northwest‐
ern University affiliate. 
   The judgment of the district court dismissing the suit is 
                                                        AFFIRMED. 
10                                                  No. 14-1055


    BAUER, Circuit Judge, concurring. I cheerfully concur in this
enlightening opinion. The background and the various nuances
of the religious groups discussed, or alluded to, are not taken
from the record of the case but are both enlightening and, I
confess, entertaining. Since the result meets my legal and
religious inclinations, I have no reason not to endorse the
dissertation and ruling and therefore I do.